BROCK, Judge.
Defendant assigns as error portions of the trial judge’s instructions to the jury. Defendant argues that the State must prove the specific intent of the defendant at the time he took the property, i.e., (1) that he intended to convert the property to his own use, or (2) that he intended to convert it to the use of another, or (3) that he intended to destroy it altogether so that no one could use it. Defendant argues, therefore, that the jury must be instructed that they must be satisfied beyond a reasonable doubt as to which specific intent existed at the time of the taking.
This is a novel argument, but not a convincing one. It is true that the element of the intent in the taking may be satisfied by a showing of any one of the three listed specific intents. However, the element of intent in the taking is satisfied by a showing that the taking was with intent permanently to deprive the rightful possessor of the use of the property. The trial judge so instructed the jury.
*197Defendant’s assignments of error are overruled.
No error.
Judges Morris and Parker concur.